Citation Nr: 0816133	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-31 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder.

2. Entitlement to service connection for thoracic and lumbar 
spine disorders.

3. Entitlement to service connection for a right ankle 
disorder, to include Achilles Tendon Ossification.

4. Entitlement to service connection for a left ankle 
disorder, to include Achilles Tendon Ossification.

5. Entitlement to service connection for a right fifth 
metacarpal disorder.
 
6. Entitlement to service connection for jungle rot. 

7. Entitlement to service connection for stomach ulcers.

8. Entitlement to service connection for a bilateral knee 
disorder.
9. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disorder.

10. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for acute 
and subacute peripheral neuropathy.

11. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hip disorder.

12. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral elbow disorder. 

13. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spinal meningitis.

14. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral wrist disorder.

15. Whether there was clear and unmistakable error in a 
December 16, 1999 rating decision that denied service 
connection for spinal meningitis and acute and subacute 
peripheral neuropathy. 

19. Whether there was clear and unmistakable error in a July 
13, 2000 rating decision that denied service connection for a 
hip disorder; an elbow disorder; a wrist disorder; and a left 
eye disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
1999 and July 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.

In March 2000 and September 2004, the veteran and his spouse 
testified at a personal hearing before a Decision Review 
Officer (DRO), sitting at the RO.  Additionally, in April 
2008, they testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  Transcripts of these 
hearings are associated with the claims file. 

The Board notes that at his March 2000 DRO hearing, the 
veteran appears to have raised a claim for service connection 
for tinnitus.  However, this claim was not developed by the 
RO.  Thus, the claim is referred to the RO for appropriate 
action.  

Subsequent to the last adjudication of the veteran's claims 
by the RO, he submitted additional evidence including a March 
2001 letter by Dr. M.W.  See 38 C.F.R. § 20.1304 (2007).  The 
Board notes that the veteran waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Additionally, the letter is duplicative of evidence already 
in the claims file prior to the last supplemental statement 
of the case (SSOC).  Therefore, the Board may properly 
consider such evidence in rendering its decision.

The Board observes that the veteran did not file a timely 
substantive appeal with regard to the above rating decisions, 
that is, within 60 days of the statement of the case (SOC) 
issued in September 2001.  However, the RO continued to 
develop the claims, to include obtaining outstanding records 
from the Social Security Administration (SSA), and providing 
the veteran with a second DRO hearing in September 2004.  
Thereafter, in January 2005, the RO issued an SSOC, 
accompanied by a letter informing the veteran that he did not 
need to take further action to perfect his appeal.  Under the 
circumstances, to maintain fairness to the veteran, the Board 
will exercise its discretion to accept jurisdiction.  See, 
e.g., Rowell v. Principi, 4 Vet. App. 9 (1993).

All of the new and material evidence claims and the claims of 
clear and unmistakable error (CUE) in the December 1999 and 
July 2000 rating decisions are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. A cervical spine disorder was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

3. Thoracic and lumbar spine disorders were not present in 
service, manifested within one year of the veteran's 
discharge from service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.

4. A right ankle disorder was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

5. A left ankle disorder was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service.

6. On February 8, 2008, prior to promulgation of a decision 
by the Board on the issues of entitlement to service 
connection for a right fifth metacarpal disorder, jungle rot, 
stomach ulcers, and a bilateral knee disorder, the veteran 
requested to withdraw his appeal on these issues.


CONCLUSIONS OF LAW

1. A cervical spine disorder was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. Thoracic and lumbar spine disorders were not incurred in 
or aggravated by the veteran's active duty military service, 
nor may they be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3. A right ankle disorder was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4. A left ankle disorder was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).

5. The criteria for withdrawal of a substantive appeal on the 
issues of entitlement to service connection for a right fifth 
metacarpal disorder, jungle rot, stomach ulcers, and a 
bilateral knee disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
the information and evidence that the claimant is expected to 
provide, and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
This notice must also be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in March 2001 and 
April 2006, after the initial unfavorable AOJ decisions 
issued in December 1999 and July 2000.  As the VCAA was not 
enacted until November 2000, any notices of VA and the 
veteran's responsibilities in developing the claims issued 
prior to the rating decisions are considered non-compliant 
with the requirements of VCAA.
 
In reviewing the claims file, the Board observes that the 
VCAA notices issued in March 2001 and April 2006 informed the 
veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  The April 2006 letter also 
requested that he send any evidence in his possession to VA.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, subsequent 
to the March 2001 VCAA letter, the veteran's claims were 
readjudicated, and an SSOC was issued in January 2005.  

Although the March 2001 letter did not request that the 
veteran provide VA with any relevant evidence, the letter did 
inform him that additional information or evidence was needed 
to support his claims, and asked him to send the information 
or evidence to VA and provided examples of the types of 
evidence that could be submitted.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
he should submit any relevant evidence during the development 
of the claims.  Based on the above analysis, the Board finds 
that this deficiency in the March 2001 letter is harmless, 
and given the subsequent readjudication, the Board determines 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The Court's decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
also relevant to the instant claims.  Under Dingess/Hartman, 
VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date for a disability once service connection has 
been established.  Here, both a March 2006 letter and the 
April 2006 VCAA notice advised the veteran of the evidence 
necessary to substantiate a disability rating and effective 
date for that rating.  The Board again acknowledges the 
untimeliness of this notice.  However, as the Board concludes 
herein that the preponderance of the evidence is against the 
veteran's service connection claims, all questions as to 
assignment of disability ratings and effective dates are 
rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, VA medical records, private medical records, SSA 
records, and the reports of March 2001 and December 2004 VA 
examinations were reviewed by both the RO and the Board in 
connection with adjudication of his claims.  

The veteran has expressed dissatisfaction with the fact that 
the Military Police (MP) report from his December 1969 
assault, in particular purported photographs of his injuries 
taken by the MPs, has not been obtained by VA.  The Board 
notes that multiple requests for service records were made by 
the AOJ, to include specific requests for records related to 
the veteran's assault, as well as service personnel records.  
The assault and subsequent treatment at Fort Leonard Wood 
hospital are documented in the service medical records 
received.  Although these records do not contain photographs, 
the Board finds that such photographs would have no probative 
value because they would not provide a medical assessment of 
the actual injuries sustained by the veteran.  Thus, the 
Board determines that further efforts to obtain the actual MP 
report would only serve to unnecessarily delay the Board's 
decision with no benefit to the veteran.  See Bernard; see 
also Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).   
 
The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran contends that he currently has disorders of the 
cervical, thoracic, and lumbar spine, and right and left 
ankles that were incurred as the result of a physical assault 
that occurred in service.  He has also argued that the 
initial injury to his back occurred when he fell onto the 
corner of an ammo box.  Therefore, he contends that service 
connection is warranted for these disorders. 

Service medical records are silent for complaints of injury 
or disorder of the cervical, thoracic, or lumbar spine, or 
disorders or injury of the right or left ankles.  The assault 
referenced by the veteran occurred in December 1969.  The 
only injuries documented in the service medical records 
connected with the assault were to the face; X-rays of the 
skull revealed no significant abnormality, only soft tissue 
damage.  At his July 1971 separation examination, the veteran 
reported that he was in good health and did not reveal any 
problems related to the spine or ankles. 

Post-service records reveal that the veteran has diagnoses of 
disorders of the cervical spine, thoracic spine, and lumbar 
spine.  February 2000 X-rays revealed osteophytes from C3-C7, 
but no significant degenerative changes of the cervical 
spine.  Mild degenerative disease and diffuse idiopathic 
skeletal hypertosis of the thoracic and lumbar spine, flowing 
osteophytes from the mid-thoracic spine to T11, osteophytosis 
of the lumbar spine at L3-L4, and mild disc space narrowing 
at L5-S1 were demonstrated.  Degenerative disc disease and 
degenerative joint disease of the cervical, thoracic, and 
lumbar spine were reported in a June 2000 disability 
evaluation.  The April 2001 VA examiner diagnosed mid 
degenerative joint disease of the lumbar and sacral spine.  A 
January 2003 X-ray of the lumbar spine showed posterior disc 
extrusion at L1-L2; diffuse disc bulge at L2-L3; and 
remaining levels showing some degenerative disc disease. 

With regard to the ankles, February 2000 X-rays showed 
bilateral calcaneal and Achilles tendon ossification and 
findings suggestive of old trauma to the right ankle.  The 
June 2000 evaluation revealed degenerative joint disease of 
the right ankle.  A February 2001 private treatment record 
reports severe retro calcaneal hyperostosis with tendonitis, 
presumably bilaterally; and sub talar pronation with cuboid 
fault, right.  The April 2001 VA examiner reported a history 
of old injury to the right ankle.  

The December 2004 VA examiner merely states that the veteran 
has degeneration in his back and a syndrome of abnormal bone 
deposition in the spine and ankles.  Nevertheless, the Board 
concludes that the veteran has current cervical, thoracic, 
and lumbar spine disorders and right and left ankle 
disorders.

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
cervical, thoracic, and lumbar spine and right and left 
ankles.  The Board first considered whether service 
connection is warranted for any of the veteran's spine 
disorders or his right ankle disorder on a presumptive basis, 
as evidence reveals degenerative changes of the cervical, 
thoracic, and lumbar spine and the right ankle.  However, the 
record fails to show that the veteran manifested arthritis of 
the cervical, thoracic, or lumbar spine or right ankle to a 
degree of 10 percent within one year following discharge from 
active duty in July 1971.  Thus, the medical evidence does 
not support a finding of presumptive service connection for 
the veteran's cervical spine or thoracic and lumbar spine 
disorders.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board next considered whether service connection is 
warranted for cervical spine, thoracic and lumbar spine, or 
right or left ankle disorders on a direct basis.  However, 
the Board notes that there is no complaint, treatment, or 
diagnosis of any of these disorders in the veteran's service 
medical records, to include his service separation 
examination.  

The first post-service medical evidence relevant to the 
veteran's spine is an October 1978 private treatment record 
indicates that the veteran was experiencing shoulder, neck, 
and back pain, related to a work injury.  With regard to his 
ankles, a February 1976 private hospital record reports that 
the veteran suffered a contusion to the right shin and an 
abrasion over the left ankle as a result of a motor vehicle 
accident (MVA).  Then, in April 1991, the veteran 
specifically denied back and ankle problems.  Thereafter, the 
first documented treatment of low back pain is dated in 
January 2000 and with regard to the cervical spine and 
ankles, in February 2000, when X-rays were taken.  The lapse 
in time, 28 years in this case, between service and the first 
complaints of residuals of in-service injuries weighs against 
the veteran's claims.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).   

Additionally, the Board observes that the record lacks 
competent and probative evidence of a nexus between the 
veteran's spine and ankle disorders and his military service.  
In this regard, the Board notes that there are conflicting 
medical opinions of record regarding whether the veteran's 
current spine and ankle disorders are directly related to his 
military service.  The Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
that it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

A March 2001 report of a neurology consult reveals an opinion 
that the veteran had chronic back and neck pain of unknown 
etiology, probably secondary to assault 32 years ago.  The 
Board notes, however, that the neurologist did not provide a 
basis for this opinion other than the veteran's history as 
reported at the examination.  The neurologist did not review 
the claims folder, and the Board observes that the history 
the neurologist reported does not include the February 1976 
MVA or October 1978 work-related injury.  Thus, as this 
statement was not based on complete knowledge of the 
veteran's medical history, the Board affords the opinion no 
probative weight.   
In July 2001, the April 2001 VA examiner provided an opinion 
based on his examination of the veteran.  In forming this 
opinion, the examiner reviewed the claims file.  With regard 
to the veteran's spine, he indicated that it does not appear 
that any injury in service caused the chronic cervical, 
thoracic, or lumbar problems.  He also stated that the 
claimed fall in service would have caused a more 
musculoskeletal injury, thereby differentiating such an 
injury from the veteran's current disorders.  Since this 
examiner based his opinion a review of the veteran's entire 
medical history as documented in the claims file, the Board 
affords the opinion great probative weight.  

With regard to the ankles, the July 2001 opinion indicates 
that the veteran's right ankle symptoms started while he was 
in service, and that the X-ray showing an old trauma to the 
right ankle would go along with the veteran's history and 
support the fact that he did have an injury to his ankle 
while in service.  However, the Board observes that the 
examiner also based this opinion on the fact that the veteran 
had a diagnosis of retrocalcaneal hyperostosis with 
tendonitis and sub talar pronation while he was in service.  
As discussed above, this diagnosis was made in February 2001, 
and the service medical records are silent as to any 
diagnosis with regard to either ankle.  Thus, the examiner's 
opinion is based on an apparent misreading of the evidence, 
and the Board cannot afford it any probative weight as a 
result.  No opinion was offered as to the left ankle.

The December 2004 VA examiner reviewed the claims folder and 
stated that he could not find any evidence of back or neck 
difficulties while in service.  He opined that the cervical 
spine disorder was related to the veteran's October 1978 
work-related trauma where he fell, traumatizing his neck.  
With regard to the veteran's thoracic and lumbar spine 
disorders, he determined that they were more likely than not 
related to the veteran's February 1976 motor vehicle 
accident.  Finally, he noted that the veteran has Achilles 
tendon ossification and that his ankle difficulties appear 
related to that disorder, which is a genetic predisposition 
to abnormal bone deposition in the back, ankles, and other 
joints.  He further noted that lower extremity trauma was 
associated with the veteran's February 1976 MVA.  Thus, the 
examiner found that the veteran's right and left ankle 
disorder were not related to his time in service.  As the 
examiner thoroughly reviewed the claims file, detailing in 
his report the medical evidence he found significant, and 
also provided a complete rationale for each of his opinions, 
the Board affords the opinions of the December 2004 VA 
examiner great probative weight.  

Consequently, there is no competent and probative evidence of 
a relationship between the veteran's current cervical, 
thoracic, and lumbar spine disorders or right and left ankle 
disorders and his active duty military service.  The Board 
has considered the veteran's statements with regard to the 
etiology of his disorders.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Absent competent and probative evidence of a causal 
nexus between the veteran's spine and ankle disorders and 
service, he is not entitled to service connection on a direct 
basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for disorders of the cervical, thoracic, and 
lumbar spine and of the right and left ankles.  Therefore, 
his claims must be denied.

III. Withdrawn appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn the issues of 
entitlement to service connection for a right fifth 
metacarpal disorder, jungle rot, stomach ulcers, and a 
bilateral knee disorder.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration for 
these issues.  Accordingly, the Board does not have 
jurisdiction to review the issues of entitlement to service 
connection for a right fifth metacarpal disorder, jungle rot, 
stomach ulcers, and a bilateral knee disorder.  These issues 
are, therefore, dismissed.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for thoracic and lumbar spine disorders is 
denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

The issue of entitlement to service connection for a right 
fifth metacarpal disorder is dismissed.

The issue of entitlement to service connection for jungle rot 
is dismissed. 

The issue of entitlement to service connection for stomach 
ulcers is dismissed.

The issue of entitlement to service connection for a 
bilateral knee disorder is dismissed.


REMAND

In June 2002, the veteran filed a claim to reopen all issues 
denied in the December 1999 and July 2000 rating decisions.  
Then, in August 2002, he filed a claim of clear and 
unmistakable error (CUE) with regard to the December 1999 and 
July 2000 rating decisions.  Both the claims to reopen and 
the CUE claims were denied in a rating decision issued in 
February 2003.  The veteran thereafter filled a timely notice 
of disagreement (NOD) with that decision.  No SOC was issued 
in response.  Thus, the Board has jurisdiction over the 
claims to reopen and CUE claims in the February 2003 rating 
decision, and a remand is necessary to allow for issuance of 
an SOC in response to the veteran's NOD.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

That being said, the Board notes that the RO granted the 
veteran's claims for service connection for burns (granted as 
scars), residuals of a broken cheek and left ear (granted as 
fractured nose), and PTSD in a September 2001 rating decision 
and service connection for hiatal hernia with 
gastroesophageal reflux disease was granted in a January 2006 
rating decision.  As a result, the claims to reopen and CUE 
claims with respect to these four issues are rendered moot. 

Additionally, the appeal of the December 1999 and July 2000 
rating decisions with regard to a cervical spine disorder, 
thoracic and lumbar spine disorders, a right ankle disorder, 
a left ankle disorder, a right fifth metacarpal disorder, 
jungle rot, stomach ulcers, and a bilateral knee disorder is 
now before the Board.  Further, the claim for service 
connection for Achilles Tendon Ossification, claimed as a 
heel disorder, was incorporated by the RO into the claims for 
right and left ankle disorders, as reflected on the title 
page.  Thus, the December 1999 and July 2000 rating decisions 
are not final with regard to these issues.  The law of new 
and material evidence applies only when there is a prior 
final denial on an issue.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002).  Similarly, a claim of CUE cannot be filed with 
regard to a decision that is not final.  See 38 C.F.R. § 
3.105.  The Board decision herein subsumes the December 1999 
and July 2000 rating decisions, thereby becoming the most 
recent final decision on the issues on appeal.  See 38 
U.S.C.A § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).  Based on the above, the December 1999 and 
July 2000 rating decisions are not final as to these issues, 
and there can be no claims to reopen or claims of CUE with 
regard to these issues.

Accordingly, the issues for which claims to reopen and claims 
of CUE were denied in the February 2003 rating decision that 
must be addressed in an SOC are service connection for a left 
eye disorder, bilateral hip disorder, bilateral elbow 
disorder, bilateral wrist disorder, acute and subacute 
peripheral neuropathy, and spinal meningitis.

Therefore, the case is REMANDED for the following action:

An SOC should be issued in response to the 
veteran's March 2003 notice of 
disagreement, on the claims to reopen 
service connection claims for a left eye 
disorder, bilateral hip disorder, 
bilateral elbow disorder, bilateral wrist 
disorder, and spinal meningitis and claims 
of CUE in the December 1999 and July 2000 
rating decisions with regard to these 
issues only, in accordance with Manlincon.  
Appropriate appellate procedures should 
then be followed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


